Citation Nr: 1749028	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for renal disease, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which is responsible for processing all claims involving exposure to contaminated water at Camp Lejeune.  See VBA Fast Letter 11-03 (Revised Jan. 28, 2013).  Jurisdiction over this case was subsequently transferred to the RO in Cleveland, Ohio.

In July 2014, the Veteran testified at a video conference hearing and transcript of the hearing is of record.  In June 2017, the Veteran was notified that the Veteran Law Jude (VLJ) who conducted the hearing is no longer with the Board.  He was given an opportunity to request another hearing by a VLJ who will adjudicate the claim. The Veteran has not requested for another hearing. 

The Board previously remanded this claim in May 2015 for further development.  Review of the record shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board will proceed to adjudicate the claim. 


FINDING OF FACT

The Veteran's renal disease is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for renal disease, to include as due to exposure to contaminated water at Camp Lejeune have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 17.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In May 2012, Veteran was provided VA examination and a supplemental nexus opinion was obtained in June 2016; as discussed in greater detail below, the Board finds the examination to be adequate upon which to adjudicate the merits of this appeal.

II. Service connection 

The Veteran contends that his end stage renal disease should be service-connected. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran has a diagnosis of chronic kidney disease, which is a current disability that satisfies the first element of a service connection claim.  See May 2012 VA examination. 

With respect to the second element, VA has conceded that the Veteran was stationed at Camp Lejeune and, thus, was exposed to contaminated water during active service.  Moreover, the Veteran was diagnosed with urethritis in March 1979, and he had testicle pain in June 1977.  Therefore, the second element of a service connection claim is met. 

However, there is insufficient evidence of record to establish the nexus element.  

Certain diseases will be presumed to have been incurred or aggravated in service for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days. 38 C.F.R. § §3.307, 3.309.  The eight diseases in question are adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (January 13, 2017). VA undertook a deliberative scientific process to determine whether available scientific evidence was sufficient to support a presumption of service connection for any health condition as a result of exposure to the chemicals found in the drinking water at Camp Lejeune.

Unfortunately, the Veteran's end stage renal disease is not among the list of disease that are presumptively service connectable; the evidence does not indicate that the Veteran has kidney cancer.  At this time, there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight conditions included in the rulemaking. 

Notwithstanding, the Board has considered whether the nexus element can be satisfied by a medical opinion that is specific to this case.  To that end, a May 2012 VA medical opinion was obtained from a VA physician, where the examiner concluded that the Veteran's condition was less likely than not caused by exposure to contaminated water in Camp Lejeune.  The examiner noted report by the Institute of Medicine (IOM) that found that there is only limited or suggestive association between chronic renal failure and exposure to contaminated water in Camp Lejeune.  The examiner further noted that the Veteran had poorly controlled diabetes and blood pressure, which were common causes of chronic kidney.  Therefore, the examiner concluded that the known risk factors of diabetes and blood pressure outweigh the limited/ suggestive evidence of association to the water contaminants at Camp Lejeune.  The Board recognizes that the examiner did not indicate whether the Veteran's service treatment was reviewed in conjunction with this examination.  However, the opinion shows that the examiner was familiar with the Veteran's medical history.  To that end, the Board finds the May 2012 opinion adequate and highly probative in establishing that the Veteran's renal disease is less likely than not related to his exposure to contaminated water in Camp Lejeune. 

To the extent the Veteran had urinary tract infections, testicle problems, and skin rashes during service, a supplemental VA nexus opinion from June 2016 found that those conditions were less likely than not related to the Veteran's current renal disease.  After reviewing the Veteran's complete medical record, the examiner reasoned that the Veteran's gonococcal urethritis was treated with no residuals, the right testicular pain was acute and non-recurring, and skin rashes do not cause renal disease.  The examiner once again indicated that it is likely that the Veteran's condition is caused by his documented poorly controlled diabetes and hypertension.  Service connection is not currently established for any disabilities, and therefore, secondary service connection need not be further considered.  See 38 C.F.R. § 3.310.  The Board finds this opinion adequate and highly probative. 

The Board has considered the Veteran's lay statement that his condition is associated with his military service. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his renal disease falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Considering all of the above, the Board finds that the nexus element has not been satisfied.  Therefore, the preponderance of the evidence is against finding that the Veteran's renal disease is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for renal disease, to include as due to exposure to contaminated water at Camp Lejeune is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


